Citation Nr: 1024661	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-28 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2010, the Veteran and his son testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

At the hearing, the Veteran submitted VA treatment records 
directly to the Board, with a waiver of his right to have the 
evidence initially considered by the RO.


REMAND

During the Veteran's April 2010 Board hearing, he asserted that 
his PTSD had worsened since his most recent VA compensation and 
pension examination in March 2008.  Specifically, he provided 
testimony regarding two recent hospitalizations that were caused 
by flashbacks; his frequent panic attacks, periods of rage, 
suicidal thoughts, and severe sleep disturbances.  He also 
discussed how his PTSD affects his social and occupational 
functioning.  The Board also notes that the Veteran expressed 
dissatisfaction with the adequacy of the March 2008 examination.

In light of this evidence suggesting that the Veteran's 
disability has increased in severity since the most recent VA 
examination, the Board has determined that the Veteran should be 
afforded another VA examination to determine the current degree 
of severity of his PTSD.  

The Board has also determined that further development is 
required because in addition to PTSD, the Veteran is diagnosed 
with depressive disorder per multiple VA Medial Center (VAMC) 
records.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court found that an appellant's claim for service connection for 
PTSD should have been construed more broadly by VA as a claim for 
service connection for any mental disability.  The Court noted 
that the claimant was not competent to diagnose a particular 
psychiatric disability, such as PTSD, but that he was competent 
to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Court also noted that the 
evidence submitted in support of the claim showed that the 
appellant had been diagnosed with psychiatric disabilities other 
than PTSD and that these disabilities arose "from the same 
symptoms for which he was seeking benefits."  Id. at 9.  The 
Court held that, in construing a claim, the Board must consider 
any disability "that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of the claim."  
Id. at 5.

In light of the Court's decision, the originating agency must 
undertake all indicated development and then adjudicate the claim 
for service connection for psychiatric disability other than 
PTSD.  Since any additionally service-connected psychiatric 
disability would be for consideration in rating the currently 
service-connected psychiatric disability, this claim should be 
addressed by the originating agency before the Board decides the 
issue on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	 The RO or the AMC should provide the 
Veteran all required notice in response to 
the claim for service connection for 
psychiatric disability other than PTSD.

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or examination of the Veteran's 
PTSD or any other psychiatric disorders 
following his discharge from service. 

3.	Then, the RO or the AMC should arrange for 
the Veteran to be scheduled for a VA 
examination by a psychiatrist or 
psychologist. 

The claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should determine whether the 
Veteran currently has or has had at anytime 
during the pendency of his claim any 
acquired psychiatric disorders other than 
PTSD.  With respect to each such disorder, 
the examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service or service-connected PTSD, 
to include whether it was permanently 
worsened by the PTSD.

The examiner should identify all current 
manifestations of the Veteran's PTSD and 
the manifestations of any other acquired 
psychiatric disorders present during the 
period of this claim that the examiner 
believes are etiologically related to the 
Veteran's active service or PTSD.

The examiner should also provide an opinion 
concerning the current degree of social and 
industrial impairment resulting from the 
PTSD and any other acquired psychiatric 
disorders present during the period of this 
claim that the examiner believes are 
etiologically related to the Veteran's 
active service or PTSD.  In addition, the 
examiner should provide a GAF score with an 
explanation of the significance of the 
score assigned for the Veteran's PTSD and 
any other acquired psychiatric disorders 
present during the period of this claim 
that the examiner believes are 
etiologically related to the Veteran's 
active service or PTSD.

The rationale for all opinions expressed 
should also be provided.

4.	The RO or the AMC should also undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should adjudicate 
the claim for service connection for 
psychiatric disability other than PTSD, and 
inform the Veteran of his appellate rights 
with respect to this decision.

6.	Then, the RO or the AMC should readjudicate 
the claim for a higher initial rating for 
PTSD.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before the 
case is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


